By the Court.
In these actions, one against the owner of a taxicab and the other against its operator, the plaintiff seeks to recover compensation for personal injuries received by him through the alleged negligence of the defendants in the care of the taxicab, in which he was'a passenger. There was evidence from a companion of the plaintiff that he got into the taxicab, and saw a carpet on its floor worn out and torn in one place in the center; that later as the plaintiff tried to alight from the taxicab he tripped .and fell and was injured. The plaintiff testified that as he started to get out of the taxicab his foot caught in something that gave way and he tripped and fell to the sidewalk. The cause of action on which the plaintiff relied was that he caught his foot in a hole in the carpet which he had not *108seen. The instructions limited the plaintiff’s right of recovery solely to that cause of action.
The plaintiff was a passenger for hire. The defendants were bound to use reasonable care with respect to his conveyance. The description of the carpet of the taxicab warranted an inference that its condition had existed for a sufficient length of time to come to the attention of the defendants and to be remedied. It was a question of fact whether the defendants fulfilled the obligation imposed on them by law in all the circumstances. Dion v. Drapeau, 254 Mass. 186. Mitchell v. Lonergan, 285 Mass. 266. Foley v. O’Flynn, 288 Mass. 504. Tovey v. G. E. Lothrop Theatres Co. 288 Mass. 346. Toland v. Paine Furniture Co. 175 Mass. 476.

Exceptions overruled.